Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 02/18/2021. The changes and remarks disclosed therein have been considered. Claim 10 has been cancelled by the amendment. Claims 1, 9 have been amended. Therefore, claims 1-9, 11-18 remain pending in the application.

Allowable Subject Matter
Claims 1-9, 11-18 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is JI (US 20160163368 Al).
JI discloses an address comparator circuit includes a first determination unit suitable for activating a first control signal when a first address corresponding to a previous read command is identical with a second address corresponding to a current read command; a second determination unit suitable for activating a second control signal when the previous and current read commands are consecutively inputted to the address comparator circuit with an interval of a specific number of clocks or less; and a blocking signal generation unit suitable for generating a blocking signal that blocks data transmission between a memory array and an external device based on the first and the second control signals.
Regarding independent claim 1 (and the respective dependent claims 2-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, deactivate the column access block signal during a period corresponding to every N-th read command among gap-less read commands and configured to activate the column access block signal during another periods besides the period corresponding to the N-th read command.
Regarding independent claim 9 (and the respective dependent claims 11-18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a global data line latch configured to latch data levels of the global data line and configured to refresh the data levels of the global data line according to an output of the data bus sense amplifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824